Title: Joseph Milligan to Thomas Jefferson, 4 June 1816
From: Milligan, Joseph
To: Jefferson, Thomas


          
            Dear Sir
            Georgetown
June 4th 1816
          
          Your esteemed favour of the
18th May was
duly received on the
25th,
          I received the manuscript but it was not
in time to issue the prospectus before the end of the Session of
Congress, as it was longer in coming than
I expected I engaged to print the laws of the last Session of
c Congress for the
department of State that will keep me employed to the 4th of July, about that
time I will issue a prospectus and Commence the work and get it out as Soon as
practicable The
enclosure
in yours of the 18 May shall be duly attended to
          I have Suffered much inconvenience by a
weakness in my Eyes ever since November last which prevents me from writing by
candle light and my other Engagements are So
many during the day
that I frequently fail in attending to the writing part of my business as I
could wish
          
            With esteem your
obedient Servant
          
        